                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

SHELLY A. FULKERSON,                           )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )           Case No. CIV-16-968-G
                                               )
NANCY A. BERRYHILL, Acting                     )
Commissioner of Social Security,               )
                                               )
       Defendant.                              )

                                           ORDER

       Now before the Court are two Motions filed through counsel by Plaintiff Shelly A.

Fulkerson. First, pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure,

Plaintiff requests authorization for Plaintiff’s counsel, Mr. Kyle J. Saunders, to seek

attorney’s fees under 42 U.S.C. § 406(b)(1). See Pl.’s R. 60(b)(6) Mot. (Doc. No. 24) at

1-4; J. (Doc. No. 21) at 1 (Mar. 26, 2018); McGraw v. Barnhart, 450 F.3d 493, 504-05

(10th Cir. 2006). Second, assuming the granting of her first request, Plaintiff moves for an

award of attorney fees in the amount of $10,000.00 under 42 U.S.C. § 406(b). See Pl.’s

Br. (Doc. No. 25).1

       On March 26, 2018, the Court entered Judgment reversing the Acting

Commissioner’s final decision denying Plaintiff’s application for disability insurance

benefits and remanding this case for further administrative proceedings under the fourth



1
 Though Plaintiff’s request for an award of attorney fees under 42 U.S.C. § 406(b) is styled
as a brief, see Pl.’s Br. at 1, the substance reflects that the filing is both a motion for fees
under § 406(b) and a brief in support. See LCvR 7.1(l).
sentence of 42 U.S.C. § 405(g). See J. at 1. Plaintiff’s counsel now informs the Court that

on December 7, 2018, an Administrative Law Judge issued a “Fully Favorable” written

decision “finding Plaintiff disabled as of August 29, 2013.” Pl.’s R. 60(b)(6) Mot. at 2; see

Pl.’s R. 60(b)(6) Mot. Ex. 1 (Doc. No. 24-1) at 1-9. Plaintiff further informs the Court that

the Commissioner has “issued an award letter showing past-due benefits of $64,650.50

with $16,160.13 withheld for payment of attorney fees.” Pl.’s R. 60(b)(6) Mot. at 2; Pl.’s

R. 60(b)(6) Mot. Ex. 2 (Doc. No. 24-2) at 1-5. Plaintiff now requests authorization from

the Court to seek attorney’s fees under 42 U.S.C. § 406(b)(1) in the amount of $10,000.00.

See Pl.’s R. 60(b)(6) Mot. at 2-3.

       Subsection 406(b) provides:

       Whenever a court renders a judgment favorable to a claimant under this
       subchapter who was represented before the court by an attorney, the court
       may determine and allow as part of its judgment a reasonable fee for such
       representation, not in excess of 25 percent of the total of the past-due benefits
       to which the claimant is entitled by reason of such judgment . . . .

42 U.S.C. § 406(b)(1)(A). This subsection “does not displace contingent-fee agreements

as the primary means by which fees are set for successfully representing Social Security

benefits claimants in court” so long as the agreed-upon amount stays within the statute’s

“25 percent boundary.” Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). And for a fee

request that lies within this boundary, “the attorney for the successful claimant” still “must

show that the fee sought is reasonable for the services rendered.” Id.

       In light of the developments in this case, and the authorities set forth above, the

Court finds that “[s]ubstantial justice will be served by allowing counsel to seek




                                              2
§ 406(b)(1) fees under the authority of Rule 60(b)(6).”          McGraw, 450 F.3d at 505.

Accordingly, Plaintiff’s Rule 60(b)(6) Motion (Doc. No. 24) is GRANTED.

         As for Plaintiff’s request for $10,000.00 in fees, the Acting Commissioner has

responded that she has no objection to this request. See Def.’s Resp. (Doc. No. 26) at 1-2.

The Acting Commissioner notes, however, that the Court previously awarded $4800.00 in

attorney’s fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412,

so if fees are now awarded pursuant to § 406(b), Mr. Saunders must refund the lesser award

to Plaintiff. See id.; Order of June 8, 2018 (Doc. No. 23) at 1-2; McGraw, 450 F.3d at 497

& n.2.

         Having carefully reviewed the Motion for Attorney Fees and supporting

documentation, the Court finds that $10,000.00 is a reasonable fee award for the work

performed in this case in view of the contingent nature of the representation, the applicable

attorney-fee agreement, and the results achieved. While before the Court, Mr. Saunders

filed a detailed opening brief, presenting a well-supported argument that the administrative

law judge erred in denying Plaintiff’s disability insurance benefits claim. See Doc. No. 13.

The Acting Commissioner filed a brief in opposition, which Mr. Saunders was required to

review. See Doc. No. 18; Pl.’s Br. Ex. 4 (Doc. No. 25-4) at 1. Mr. Saunders represents

that he spent 27.40 hours litigating Plaintiff’s disability case in federal court (not including

time spent on attorney-fee issues), which would result in an effective hourly rate of $364.96

with respect to the requested § 406(b) fee. See Pl.’s Br. Ex. 4 at 2; Pl.’s Br. at 11-14; see

Gisbrecht, 535 U.S. at 793, 808 (rejecting the “lodestar” method of calculating fee awards

under § 406(b) but noting that the district court may consider the hours spent and other


                                               3
factors in contingency-fee cases to help assess “the reasonableness of the fee yielded by

the fee agreement”). Plaintiff and Mr. Saunders agreed that the latter may collect attorney’s

fees “for representation before the court” in an amount equal to the greater of (i) 25 percent

“of the past-due benefits resulting from” Plaintiff’s claim, or (ii) any fee awarded pursuant

to the EAJA. Pl.’s Br. Ex. 1 (Doc. No. 25-1) at 1. The requested fee award is 15 percent

of the past-due benefits awarded to Plaintiff and thus an amount contemplated by the

written agreement between Plaintiff and Mr. Saunders. See Pl.’s Br. at 9, 11; Pl.’s Br. Ex.

1 at 1.

          Accordingly, Plaintiff’s Motion for Attorney Fees (Doc. No. 25) is GRANTED, and

Mr. Kyle J. Saunders is awarded attorney’s fees in the amount of $10,000.00. See 42

U.S.C. § 406(b)(1)(A). The Social Security Administration shall pay this amount directly

to Plaintiff’s attorney: Kyle J. Saunders, P.O. Box 1605, Ada, Oklahoma, 74820. Mr.

Saunders shall promptly refund to Plaintiff Shelly A. Fulkerson the $4800.00 in attorney’s

fees that the Court previously awarded under 28 U.S.C. § 2412. See Order of June 8, 2018,

at 1-2; McGraw, 450 F.3d at 497 & n.2.

          IT IS SO ORDERED this 12th day of June, 2019.




                                              4
